DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e claims 1-12) in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground(s) that the examiner can perform the examination of the group of inventions I, II and III without undue burden.  This is not found persuasive because the cited group of inventions are covered under different search classes and would require different search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dwight (US 2006/0061762 A1) in view of Cho (WO 2016/140543 A1).
Regarding claims 1-2, 4-6 & 9-10, Dwight teaches a sensor comprising:			a substrate layer comprising a silicon substrate ([0042]);					an adhesion layer having a thickness of 6 nm and comprising chromium ([0042] & [0056]);												a working electrode layer comprising gold ([0042] & [0056]);				a textured layer comprising gold ([0036], [0043] & [0056]);						Dwight is silent as to a dendritic layer comprising a conductive polymer on metallic dendrites, wherein the metallic dendrites are in contact with the working electrode layer.			Cho teaches a biosensor comprising a substrate and a dendritic layer comprising a conductive polymer on gold dendrites, wherein the gold dendrites are gold pillared dendrites (Fig. 1; Page 1, 2nd & 7th paragraphs; Page 2, 2nd paragraph).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a dendritic layer, as described in Cho above, in place of Dwight’s textured layer because the dendritic can similarly act as a substrate for detecting an analyte and further provide a plurality of active sites due to the extremely high surface area of the dendritic structure as taught by Cho (Page 1, 2nd paragraph; Page 2, 2nd & 7th paragraphs).
Regarding claim 7, Dwight as modified by Cho teaches the biosensor of claim 1. Dwight further teaches working electrode layers having thicknesses of 20 nm and 250 nm in specific embodiments ([0042] & [0056]) but does not explicitly teach the thickness of the working electrode layer being from 50 nm to 200 nm. However, Dwight teaches the working electrode layer being sufficiently thick to have uniform electrical conductivity ([0042]). Thus, it would have been obvious to one skilled in the art to use a working electrode layer having a thickness ranging from 20 nm to 250 nm in view of both endpoints being suitable thicknesses for a working electrode layer from the viewpoint of uniform electrical conductivity. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 
Regarding claim 11, Dwight as modified by Cho teaches the biosensor of claim 1 but does not explicitly teach an aggregate of the working electrode layer and the dendritic layer being from 1 micron to 100 microns. However, Dwight teaches the textured layer having a thickness of preferably 1 micron or less ([0014]) such that an aggregate thickness of the working electrode layer and the textured layer overlaps with the presently claimed range when the textured layer is just under 1 micron. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dwight (US 2006/0061762 A1) and Cho (WO 2016/140543 A1), as applied to claims 1-2, 4-7 & 9-11 above, and further in view of Shibayama (US 2015/0212003 A1).
 Regarding claim 8, Dwight as modified by Cho teaches the biosensor of claim 1 but is silent as to a thickness of the substrate ranging from 200 microns to 500 microns.				Shibayama teaches a surface enhanced raman scattering (SERS) sensor comprising a silicon substrate having a thickness ranging from 100 microns to 2 mm (Abstract & [0035]) which overlaps with the presently claimed range.								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to limit a thickness of the substrate to a range of 100 microns to 2 mm as a suitable range for the same intended purpose (i.e silicon substrate for SERS sensor) as taught by Shibayama ([0035]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dwight (US 2006/0061762 A1) and Cho (WO 2016/140543 A1), as applied to claims 1-2, 4-7 & 9-11 above, and further in view of Taniguchi (US 4,839,017 A).
 Regarding claim 8, Dwight as modified by Cho teaches the biosensor of claim 1 but is silent as to the poly(2-cyanoethyl) pyrrole as the conductive polymer.					Taniguchi teaches a biosensor comprising poly(2-cyanoethyl) pyrrole as a conductive polymer (Example 3).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use poly(2-cyanoethyl) pyrrole as the conductive polymer because it shows a good response to an immunosensor as taught by Taniguchi (Col.10, L.36-39).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727